Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered April 24, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that he committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the second degree, defacing a firearm, and menacing in the second *315degree, and placed him with the Division for Youth for 3 years, unanimously affirmed, without costs.
The designated felony act petition was not rendered defective by the presentment agency’s failure to attach certified copies of the prior delinquency findings. The attachment of certified copies of prior delinquency findings is the preferred method (see, Family Ct Act § 311.1 [5]), but not the exclusive method providing sufficient proof of the prior felony acts. It was sufficient under the circumstances to list the prior felony determinations in great detail, including their docket numbers, in the body of a verified petition that was clearly labeled a designated felony act petition (cf., Matter of Warren W., 216 AD2d 225).
The court’s findings were based on legally sufficient evidence, and were not against the weight of the evidence. The testimony adduced at the fact-finding hearing was sufficient to establish every element of the crimes charged, including intent to use the weapon unlawfully, and intent to deface the weapon (see, Penal Law § 265.15 [4], [5]).
Appellant’s remaining contentions are without merit. Concur—Ellerin, J. P., Wallach, Nardelli, Rubin and Mazzarelli, JJ.